Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Currently Claims 1-16 are pending and claim 1 is amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Hunter (U.S. 4,471,908).

With respect to claim 1, Hunter discloses, a rotating distributor for use in a rotary nozzle sprinkler (abstract figures 1-4) comprising:
a body (figure 2, #44) including a center opening (figure 2, where #36 is inserted) in a bottom surface thereof (figure 2, the bottom of #44); and
at least one groove (figures 2-3, the noted “C” between #52) formed in the bottom surface of the body (figure 2) and extending radially from an inlet end (figure 2, adjacent #39) positioned adjacent to the center opening to an outlet end (figure 2, adjacent #60a) thereof including an outer periphery of the bottom surface of the body (where the end of “C” adjacent #60a forms the outer periphery of the bottom surface of the body 44); and
an adjustment element (figure 2, #60/63) mounted on a top of the body (figure 2, on top of #44) and movable axially upward and downward relative to the at least one groove (column 6 rows 15-23, as .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 is/are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Curtis (U.S. 5,152,458) in view of Porter (U.S. 2009/0108099).
With respect to claim 1, Curtis discloses a rotating distributor (figure 3) for use in a rotary nozzle sprinkler (figure 3) comprising:
a body (figure 3, #84) including a center opening (figure 3, where #70 is located) in a bottom surface thereof (figure 3, bottom surface of #84 having a hole where #70 is located going through); and 
at least one groove (figure 3- 5, between #112 and #114) formed in the bottom surface of the body (figure 3, bottom surface of body #84) extending radially from an inlet end (figure3, at#66) positioned adjacent to the center opening (figure 3, the fluid flowing from the end at #66 where #66 is adjacent #70 where the hole is located) thereof to an outlet end (figure 3, the end where #134 is 
an adjustment element (figure 3, #120) mounted on a top of the body and movable axially upward and downward (figure 3, moving up and down with regards to moving #74/78) relative to the at least one groove to selectively move into and out of a flow path exiting the at least one groove (as the outlets angle is changed when #120 is moved down, the flow path exiting being the flow of water as it is sprayed from the noted grooves formed between 112/114, said flow path exiting the groove being the path of the flood after the groove as it exits and then comes into contact with the lowed element #120) adjust an elevation angle of water exiting the at least one groove (figure 3, bringing #120 down allows for the elevation angle of the water exiting the groove to also change, as the deflector restricts fluids upward flow out of the system) such that a range of the rotary nozzle is set based on the axial position of the adjustment element (since element 120 effects the elevation angle of the fluid, moving it axial up/down also sets the range of which the rotary nozzle can apply fluid) However, Curtis fails to disclose that the at least one groove formed in the bottom surface is including an outer periphery.
Porter, figure 7 and paragraph 0024, discloses the grooves being on a bottom surface and extending from an inlet to the periphery (see above 112a as extending through is understood as extending to the outer periphery) the body being also noted as conical (figure 7, the body of deflector #54 having flutes/channels #62) were the conical shape of the deflector allows for flutes which are capable of ejecting successive streams of water that extend at different lateral angles, allowing for changes in the desired shape of cove rage and/or to change the radius or reach of the streams of water ejected by the deflector.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a conical body shape with corresponding flutes/channels as disclosed by Porter into the system of Curtis, allowing for the system to eject successive streams of water that extend at 
With respect to claims 2 and 10, Curtis as modified by Ported in the rejection of claim 1 discloses the body is conical in shape tape ring inward from the outer periphery downward toward the inlet (see Porter figure 7).
With respect to claim 3, Curtis discloses a ring element (figure 3, #120) extending around a periphery of a top portion of the body (figure 3, about #70 and surrounding and about #84) such that rotation of the ring element in one direction moves the ring element downward (figure 3, rotating #120 rotates the nuts of 78 allowing it to move up and down) and rotation in a second direction, opposite the first direction, moves the ring element upward (rotating#120 rotates#78, one direction moving upwards on the threads of #70 and the other downwards).
With respect to claim 4, Curtis discloses the ring element moves downward when rotated in the first direction into the at least one groove to reduce an elevation angle of water exiting the at least one groove (figure 3, rotating 120/78 in the direction downward on the threads of #70 allows for #120 to move downward, further movement downward reduces the angle of fluid exiting as the fluid hits and is redirected by #120 sooner than if #120 was at its upmost location).
With respect to claim 5, Curtis discloses the ring element moves downward when rotated in the first direction to a position at which a minimum elevation angle of water exiting the at least one groove is set (figure 3, rotating 120/78 in the direction downward on the threads of #70 allows for #120 to move downward, further movement downward reduces the angle of fluid exiting as the fluid hits and is redirected by #120 sooner than if #120 was at its upmost location).

However, Curtis discloses that the element 120 can move up and down with respect to #84, thus changing the angle between the outlet of the vanes of #88 (grooves) and the end of #124. Further stating, column 7 rows 30-45 that both the grooves (in the blades 96) along with the location of the shroud 120 allows for the desired spray pattern being knocked down). It will be understood that minimum elevation angle of the grooves themselves is determined on the grooves along with the location of the outer shroud, as seen in figure 3 the shroud 120 can move to almost adjacent the grooves (0 degrees)to an extended position understood as far greater than 12 degrees)
It would have been obvious to one having ordinary skill in the art at the time the invention was made that the minimum elevation angle (being the minimum angle of fluid exiting the groove) could be 12 degrees, as moving the element 120 up and down changes the outlets angle allowing for different distribution of fluid to occur in the system and a different spray pattern, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Aller, 105 USPQ 233. Further noting that the criticality for having specifically 12 degrees, would be to allow a desired spray pattern that exists when the shroud of #120 is set with its far most edge of #134 at a 12 degrees relationship with #96.
With respect to claim 7, Curtis discloses the ring element (figure 3, #120) moves upward when rotated in the second direction (figure 3, the rotation of #78/74, moving #120 upwards relative to #84) until it is completely removed from the at least one groove (figure 3, where the ends #134of #120 are moved above where the grooves of 112/114 are) to a position at which a maximum elevation angle for water exiting the at least one groove is set (figure 3, when #120 is moved in its upmost configuration).

Further stating, column 7 rows 30-45 that both the grooves (in the blades 96) along with the location of the shroud 120 allows for the desired spray pattern being knocked down). It will be understood that maximum elevation angle of the grooves themselves is determined on the grooves along with the location of the outer shroud, as seen in figure 3 the shroud 120 can move to the top of where #70 would allow with the nut #74 still in place)
It would have been obvious to one having ordinary skill in the art at the time the invention was made that the maximum elevation angle (being the maximum angle of fluid exiting the groove with respect to the end of #130 at #134) could be 30 degrees, as moving the element 120 up and down changes the outlets angle allowing for different distribution of fluid to occur in the system and a different spray pattern, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Aller, 105 USPQ 233. Further noting that the criticality for having specifically 30 degrees, would be to allow a desired spray pattern that exists when the shroud of #120 is set with its far most edge of #134 at a 30 degrees relationship with #96.
With respect to claim 9, Curtis discloses a plurality of grooves (figure 6, #88) formed in a bottom surface of the body (figure 5, #84) extending from an inlet (figure 5, #92) thereof to an outlet end (figure 5, #85) thereof positioned adjacent to the outer periphery (figure 5, #85) of the bottom surface of the body (figure 5).
With respect to claim 11, Curtis discloses a ring element (figure 3, #120) extending around a periphery of a top portion of the body (figure 3, about #70 and surrounding and about #84) such 
With respect to claim 12, Curtis discloses the ring element moves downward when rotated in the first direction into the flow path exiting the plurality of grooves to reduce an elevation angle of water exiting the at least one groove (figure 3, rotating 120/78 in the direction downward on the threads of #70 allows for #120 to move downward, further movement downward reduces the angle of fluid exiting as the fluid hits and is redirected by #120 sooner than if #120 was at its upmost location).
With respect to claim 13, Curtis discloses the ring element moves downward when rotated in the first direction to a position at which a minimum elevation angle of water exiting the grooves is set (figure 3, rotating 120/78 in the direction downward on the threads of #70 allows for #120 to move downward, further movement downward reduces the angle of fluid exiting as the fluid hits and is redirected by #120 sooner than if #120 was at its upmost location).
With respect to claim 15, Curtis discloses the ring element moves upward when rotated in the second direction (figure 3, #120 moved all the way to the top of the section 70) until it is completely removed from the plurality of grooves (figure 3 discloses that there is more space above #74for movement of E120then there is for # 120 to be in the grooves) to a position at which a maximum elevation angle (figure 3, the angle between the end of the groove and #134) for water exiting the plurality of grooves is set (figure 3a, #120 moved to its maximum position).
Response to Arguments/Amendments
	The Amendment filed 06/01/2021 has been entered. Currently Claims 1-16 are pending and claim 1 is amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (01/29/2021). 	
06/01/2021 have been fully considered but they are not persuasive. Applicants with regards to the previous 35 U.S.C. 102 and 112(a) are mute as the rejections have been withdrawn. Applicant argues that Curtis fails to disclose any sort of groove, noted that the space between 112 and 114 is not a groove. Merriam-Webster dictionary discloses groove as being a long narrow channel or depression, Curtis clearly discloses channels formed between the two adjacent blades. And are noted going from the inlet to about the outlet, though not per say to the outer periphery as claimed (being at the periphery but not including the periphery), the examiner notes “an inlet end” with respect to the body can include the area adjacent what is the inlet circumference being an end of the body where the inlet is included. Porter, which was used to specify the outer periphery discloses the groove going from the inlet end to the outlet end. Applicant argues that Porter would interfere with the flow of water in Curtis and prevent proper distribution, examiner disagrees incorporating the conical body of Porter into a sprinkler is well known and doing so in Curtis would not in any way interfere with the flow of water but would improve the flow of water, as seen in the above rejection. The applicant further notes that it would render the device of Curtis unsatisfactory for its intended purpose, the examiner respectfully disagrees. The intended purpose of Curtis is to spray water from its rotation about its circumference, Porter is drawn towards the same type of invention (sprinkler) as well as allowing for the system to eject successive streams of water that extend at different lateral angles, and further allowing for changes in the desired shape of coverage and/or to change the radius or reach of the streams of water ejected by the deflector. Which would have made it an obvious combination to further increase the lateral reach of the sprinkler. This is the noted reason to make the suggested medication, and does not in any way appear to prohibit Curtis from functioning, as it is clearly shown in Porter how such a conical deflector is incorporated into a sprinkler. Applicant further argues that Curtis fails to disclose, show, or suggest “an adjustment element mounted on a top of the body and movable axially upward and downward relative to the at least one groove to selectively move into and . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752